Latimer, Judge
(concurring in the result) :
I concur in the result.
The Chief Judge’s opinion announces a rule which is one this Court has either refused to follow, or announce clearly, in previously decided cases. It has long been recognized by the Federal civilian courts and has been incorporated in the Federal Rules of Criminal Procedure. It should become part of military law as it makes for orderly procedure without denying an accused a fair and just trial. However, having embraced the principle, we should make it crystal clear that, regardless of past decisions, we will enforce the Federal civilian rule in cases involving failure to object to the admission of evidence. By adopting the doctrine, we have made a wealth of good civilian authority available to courts-martial and boards of review for their future guidance.
I pen this short concurrence because I am convinced that United States v. Wilson and Harvey, 2 USCMA 248, 8 CMR 48, United States v. Pedersen, 2 USCMA 263, 8 CMR 63, and other cases, have been interpreted, and with good reason, not to embrace the Federal civilian doctrine.